Citation Nr: 1608897	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for sarcoidosis, to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

5.  Entitlement to service connection for glaucoma, to include as due to exposure to ionizing radiation.  

6.  Entitlement to service connection for chronic sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the U.S. Navy from August 1980 to August 1989 and he had additional periods of service in the Navy Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims of entitlement to service connection for the disorders on appeal.  The Veteran appealed the denials of entitlement to service connection in this decision and the matters listed above are now before the Board.  

The Board notes that the rating decision adjudicated the Veteran's claims of entitlement to service connection for PTSD and MDD as separate issues.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons and it has characterized the acquired psychiatric disorder claim as noted above.  

In a January 2016 written brief presentation, the Veteran's representative listed "[e]ntitlement to service connection for head/neck/facial scarring or deformity" as one of the issues on appeal.  The Board notes that this issue has not been previously raised by the Veteran, his representative, or the record, and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  If the Veteran wishes to pursue this matter, he is invited to file a claim for service connection for this disorder with the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlements to service connection for sarcoidosis, an acquired psychiatric disorder, glaucoma, and chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Exposure to ionizing radiation alone is not a disability for VA purposes.

2.  The presumption of soundness has not been rebutted, and resolving all doubt in the Veteran's favor, his bilateral pes planus had its onset during military service and it is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability due to exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2015).

2.  The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Exposure to Ionizing Radiation

The Veteran seeks service connection for being exposed to ionizing radiation during his military service. 

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island.  38 C.F.R. § 3.309(d)(3).  

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee, 34 F.3d at 1039.  

The Veteran's service treatment and personnel records, including his two DD-214 forms, show that he was exposed to ionizing radiation over many years due to his military occupational specialty (MOS) duties as a surface ship nuclear propulsion plant operator, supervisor, and maintenance supervisor.  Thus, his exposure to ionizing radiation is not in question.  However, records from the period of active duty during which the Veteran claims exposure to radiation do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in 1945 to 1946, nor has the Veteran so asserted.  Therefore, service connection on this basis is not for application. 

Next, the Board considers whether service connection is warranted for a radiogenic disease.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  The Veteran has not contended, and the record does not suggest, that he has had any such disorders or diseases during the pendency of the appeal or at any point in the past.  Thus, service connection on this basis is not for application.  

Likewise, the third avenue for entitlement to service connection for a given disorder based on exposure to ionizing radiation is also not applicable here because the Veteran does not have an underlying disorder for which he is claiming service connection.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran claims entitlement to service connection for exposure to ionizing radiation, exposure to ionizing radiation alone is not a disability for VA purposes.  

Therefore, as the preponderance of the evidence is against entitlement to service connection for exposure to ionizing radiation, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral Pes Planus

The Veteran also contends that his bilateral pes planus disability began in service and has been present since service.

Initially, the Board notes that the claims file includes many VA treatment records, including a March 2013 VA podiatry consultation report, which show that the Veteran has bilateral flat feet, or pes planus.  Thus, the presence of a current disability is not in question.  

Regarding the in-service incurrence or aggravation of a disease or injury, the Board notes that a veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

VA has not met the burden of rebutting the presumption of soundness by clear and unmistakable evidence.  The Veteran had active military service from August 1980 to August 1989.  The presumption of soundness applies because the Veteran's December 1979 enlistment report of medical examination did not note any defect, infirmity, or disorder associated with the Veteran's feet, and the examining medical professional indicated that his feet were normal.  While the Board acknowledges that a September 1980 report of medical examination shows a notation of pes planus that was asymptomatic, the reason or purpose of this examination was for his submarine duty and occupation exposure to ionizing radiation; this was not his enlistment examination.  The Veteran had several weeks' worth of active duty service prior to being examined at the September 1980 examination.  Furthermore, there is no evidence indicating that the Veteran's bilateral pes planus existed prior to his service.  Thus, the presumption of soundness applies to the Veteran's claim for entitlement to service connection for bilateral pes planus.  

Apart from the September 1980 report of medical examination, a September 1986 report of medical history shows that he complained of foot trouble.  The examining medical professional noted that he had a history of flat feet with occasional pain with prolonged standing.  Thus, given these documents, the Board finds that the Veteran incurred a bilateral pes planus disability during active duty.  

Regarding the nexus requirement, the Board notes that the claims file includes lay statements from the Veteran and a VA examination report from July 2010 that address the etiology and symptomatology of the Veteran's bilateral pes planus since service.  Specifically, in an October 2015 statement in support of his claim, the Veteran recounted the in-service events that led to his developing bilateral pes planus, including performing physical training exercises, wearing uncomfortable boots, and climbing, standing, and running for long periods of time.  He also indicated that the pain had worsened over the years and that it was constant.  

The Veteran was afforded a VA examination in July 2010 for his flat feet, during which the examiner reviewed his claims file, performed an in-person examination, and took down his history and self-reported symptoms.  The examiner noted that the Veteran was in the military in the 1980s, and that his feet started to hurt on the bottom at that time due to a lot of marching, including marching on hard pavements.  He was on the USS Enterprise and he was a nuclear plant operator that was required to perform maintenance work.  He was required to stand watches and to go up and down steel ladders.  This again caused more pain.  In order to not promote too much trouble on his behalf, he did not really seek a lot of attention or help in terms of military treatment or even outside treatment.  He self-treated his bilateral pes planus with a double layer of Dr. Scholl's insoles.  The examiner noted that the Veteran was seen by a doctor in November 2009 and June 2010 to attain custom orthotics, which helped his symptoms.  Following a physical examination, including X-ray imaging that showed significant flatfoot deformities with prominence of the navicular tuberosity, the examiner diagnosed him with a pes planus deformity that was mild to moderate in severity.  The examiner also noted that this disability had slightly worsened over time.  

In light of this evidence, and after affording the Veteran the benefit of the doubt, the Board finds that his bilateral pes planus disability is etiologically related to his military service.  Specifically, the Veteran is competent to report the onset of his painful feet and bilateral pes planus since service as such symptoms are observable by a lay person.  He has indicated that he self-treated his bilateral pes planus by using store-bought shoe insoles, but that he also sought custom insoles from a medical professional.  Additionally, the July 2010 VA examiners appears to have considered the Veteran's reporting of the onset and manifestation of his symptoms in service, and determined that his current pes planus deformity was getting worse over time.  The Board finds it significant that the claims file does not include any evidence indicating that his current bilateral pes planus disability is not related to his military service.  

Accordingly, in light of these facts and after weighing the probative evidence, the Board finds that the evidence is at least in equipoise in showing that his current bilateral pes planus disability is etiologically related to his military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Notice letters were sent to the Veteran in October 2009 and June 2010, prior to the adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has met its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.  

As it pertains to the Veteran's claim of entitlement to service connection for bilateral pes planus, the Board notes that this claim has received a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

While the Veteran contends that he is entitled to service connection for exposure to ionizing radiation, the record has failed to confirm this contention.  In particular, there is no indication in the record that he has a current disability for which he is claiming service connection based upon exposure to ionizing radiation.  Other than stating that he was exposed to ionizing radiation in service, the Veteran has not contended, and the record does not otherwise suggest, that he is entitled to service connection for this issue.  Consequently, a VA examination as to this claim is not warranted, even under the low threshold of McLendon.  


ORDER

Entitlement to service connection for exposure to ionizing radiation is denied. 

Entitlement to service connection for bilateral pes planus is granted. 


REMAND

Unfortunately, the Board must remand the issues of entitlement to service connection for sarcoidosis, acquired psychiatric disorder, glaucoma, and chronic sinusitis for additional procedural and evidentiary development, including ascertaining records and providing the Veteran with VA examinations.

Several VA treatment records, including an April 2010 domiciliary note and a September 2015 history and physical examination note, show that the Veteran is receiving Social Security Administration (SSA) benefits.  Furthermore, a July 2010 SSA letter shows that he is in receipt of monthly disability benefits.  There is no indication in the record that VA attempted to obtain the SSA records and such records have not been associated with the claims file.  The omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Similarly, these claims must be remanded to associate outstanding VA treatment records.  Specifically, a January 2016 letter from the Atlanta VA medical center (VAMC) showed that he was being actively treated at that facility for PTSD, sarcoidosis, and alcoholism.  The most recent VA treatment record that has been associated with the Veteran's claims file is from November 2015.  As these outstanding VA treatment records are pertinent to the present claims on appeal, the claims should be remanded to associate these treatment records with the claims file.  

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that numerous VA treatment records show diagnoses of an acquired psychiatric disorder, including PTSD.  In several October 2015 VA mental health notes and domiciliary notes, the Veteran contended that his current acquired psychiatric disorder stems from two in-service personal assaults, including a sexual assault.  He stated that he was sexually assaulted by a group of men during one incident, and that he was physically assaulted by members of the same group approximately eight months after.  He made similar contentions in a September 2015 statement in support of his claim.  The claims file does not indicate that the AOJ has developed, considered, or adjudicated these claimed in-service stressors.  Moreover, there is no indication that the Veteran was provided with notice showing the type of evidence that is necessary to establish service connection for PTSD based upon a military sexual trauma (MST).  Upon remand, he should be notified of such requirements.  

Moreover, in a January 2016 written brief presentation, the Veteran's representative contended that his current acquired psychiatric symptoms stem from his participation and involvement in repairing the USS Stark following an attack.  VA did not attempt to verify the claimed stressor.  On remand, the AOJ should attempt to verify all three stressors.  

The Veteran's sarcoidosis and chronic sinusitis claims must also be remanded to ascertain radiation dose information from the Defense Threat Reduction Agency (DTRA) because the Veteran has contended that these disorders were caused by his exposure to ionizing radiation during his military service.  Service treatment records indicate that the Veteran was exposed to ionizing radiation as part of his MOS duties; however, there is no indication of the amount of overall radiation he was exposed to during his military service.  Thus, this information should be sought from DTRA because it is necessary to adjudicate his claims.  

The Board must also remand the claims of entitlement to service connection for sarcoidosis, an acquired psychiatric disorder, glaucoma, and chronic sinusitis to afford the Veteran VA examinations for these disorders.  

Regarding sarcoidosis, numerous VA and private treatment records show a current diagnosis of this disorder.  Moreover, in an October 2015 statement in support of his claim, the Veteran indicated that his current sarcoidosis is due to his exposure to gases, poor ventilation, chemicals, ionizing radiation, and other contaminants during his military service.  Thus, he should be afforded a VA examination to determine the etiology of his current sarcoidosis disorder.  

Likewise, he should be afforded a VA examination to determine the current symptomatology of his acquired psychiatric disorder, to include PTSD and MDD, pursuant to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  The examiner should also provide an opinion regarding the cause of any such diagnosed psychiatric disorders and their relationship to the Veteran's military service, including the claimed in-service stressors of being assaulted and sexually assaulted, and participating in the aid of the USS Stark in service. 

Regarding glaucoma, the Veteran's VA and private treatment records show a diagnosis of glaucoma during the pendency of this appeal.  His service treatment records indicate that his eyes were tested for glaucoma due to his MOS and exposure to ionizing radiation, which did not show the presence of glaucoma.  Additional service treatment records show the presence of possible conjunctivitis.  The Veteran should be afforded a VA examination to determine whether his current glaucoma symptoms are etiologically related to his military service, including his exposure to ionizing radiation. 

Finally, the Veteran should be afforded a VA examination for his chronic sinusitis claim to determine the current extent and the etiology of any such symptoms.  The Board notes that in a January 1989 dental health questionnaire, the Veteran indicated that he had sinus problems.  Likewise, a May 1989 chronological report of medical care noted that he had nasal congestion for one week and the assessment was a probable viral syndrome.  As the Veteran has in-service manifestations of sinus symptoms, he should be afforded a VA examination to determine whether any current sinusitis disorder is etiologically related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain from the Social Security Administration any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning such benefits.  Any negative responses should be associated with the claims file.  

2.  Associate with the Veteran's claims file any outstanding VA treatment records since November 2015 for his sarcoidosis, acquired psychiatric disorder, glaucoma, and chronic sinusitis claims.  

3.  Notify the Veteran of the requirements to substantiate his service connection claim for an acquired psychiatric disorder, to include MDD and PTSD, and to include as due to military sexual trauma. 

4.  Attempt to verify with the appropriate records repositories the Veteran's claimed in-service stressors of a sexual assault, a personal assault, and participation in the aid to USS Stark during his military service.  Associate any responses or documentation received with the Veteran's claims file.

5.  Contact the Defense Threat Reduction Agency (DTRA) to determine the radiation dose estimates and dose reconstruction for the Veteran during his military service.  Associate any responses or documentation received with the Veteran's claims file.

6.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current pulmonary symptoms and diagnoses, to include sarcoidosis, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's pulmonary disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, including his exposure to ionizing radiation.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.


7.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current acquired psychiatric disorder symptoms and diagnoses, to include PTSD and MDD, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's acquired psychiatric disorder pursuant to the DSM-V, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, including his claimed in-service stressors of a sexual assault, a personal assault, and his experiences during the aid of the USS Stark.  The examiner is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

8.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current eye symptoms and diagnoses, to include glaucoma, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's eye disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, including his exposure to ionizing radiation.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

9.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current sinus symptoms and diagnoses, to include sinusitis, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including his service treatment records.

The examiner should specifically determine and diagnose the Veteran's sinus disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

10.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for sarcoidosis, an acquired psychiatric disorder, glaucoma, and chronic sinusitis in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


